GILDERSLEEVE, P. J.
(concurring). The pleadings are oral; the complaint being for “breach of contract” and the answer, “General denial; bill of particulars.” Issue was thus joined June 15, 1908. Thereafter, in a bill of particulars dated June 20, 1908, the plaintiff set forth two causes of action, viz., one for breach of contract, and the *733other for fraud. The trial justice denied defendant’s motion that plaintiff be directed to elect upon which cause of action he would proceed. The bill of particulars did not change or enlarge the cause of action pleaded, and but one cause of action was before the court when the motion was made. It was not error to deny the motion.
In the course of the trial the plaintiff was asked, by his counsel, to state a conversation he had with a representative of the defendant. The court overruled the objection and said:
“The Court: I suppose it is going in on the theory of fraudulent representations.”
To which remark plaintiff’s counsel assented. At the close of plaintiff’s case defendant’s counsel moved to dismiss the complaint on the ground that the plaintiff had failed to establish'a cause of action, naming no particular kind of action. Decision was reserved, whereupon defendant rested, without producing any testimony, and renewed the motion to dismiss. In due time the court rendered judgment in favor of the defendant. The contract (Plaintiff’s Exhibit A), out of which the controversy arises, is as follows:
“Electrical Audit and Rebate Company, Incorporated.
“Metropolitan Life Building, Madison Square, New York.
“Date, Dec. 17/06.
“We request you to make such inspection as you deem necessary of our electrical installation, for the purpose of determining correctness of charges for current, and agree to pay your inspector $100 on presenting certificate of inspection.
“It is further understood and agreed that, without extra charge, you will obtain the cheapest contract for our electric current, also test our meters, and examine motors, whenever necessary, and audit our bills for one year from date, as they are presented to you monthly; also all bills for past three years, and guarantee to obtain rebates on all overcharged bills to date, or refund the fee paid under this contract.
“Solicitor,-. Name.
“Address.
“Not responsible for any agreement made with solicitor other than stated herein.”
The record shows that the trial justice permitted evidence tending to establish an action for fraud, and the’defendant’s counsel stated, in reply to a question from the court, that he was prepared to meet that issue. Under the liberal practice obtaining in the Municipal Court, an issue of fraud was tendered. To make out such a cause of action, and recover- the $100 paid to the defendant by the plaintiff when/he received the certificate of inspection, on December 18, 1906, it was necessary to show that the defendant’s agent had represented that the plaintiff was being, and had been, overcharged for his electric power; that the plaintiff believed said representation, and was induced thereby to enter into the contract and part with the $100; and that said representation was false. There is proof of the making of the representation by defendant’s agent, but no proof of its falsity. The contrary is the fact.
The appellant claims the defendant should have offered some excuse for not being able to obtain the rebate it guaranteed. This burden did *734not fall upon the defendant until some proof was presented by the plaintiff upon which an obligation to return the $100 to the-plaintiff could be predicated. No such proof appears. The guarantee was to “obtain rebates on all overcharged bills to date, or refund the fee.”The contract required the defendant to audit the bills for one year from date, as they were presented to the defendant monthly; “also bills for past three years.” The plaintiff never presented any bills to the defendant for audit. An action for fraud was not made out, nor does the proof establish an action for breach of contract.
The judgment should be affirmed, with costs to the respondent.